Citation Nr: 1234569	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  11-09 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a seizure disorder, and if so, whether the reopened claim should be granted.

2.  Entitlement to service connection for traumatic brain injury (TBI).

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from August 1944 to June 1946.
 
This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In May 2012 the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing.  A motion to advance this case on the docket due to the Veteran's age was granted by the Board at the May 2012 hearing.  38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issue of entitlement to service connection for a seizure disorder is addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  In May 2012, prior to the promulgation of a decision in the appeal, the Veteran informed the Board that he wanted to withdraw his appeal on the issue of entitlement to service connection for TBI.

2.  A June 1998 rating declined to reopen the previously-denied claim of entitlement to service connection for a seizure disorder; the Veteran did not appeal.

3.  Evidence received since the June 1998 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for a seizure disorder; such evidence is not cumulative or redundant of evidence already of record.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran on the issue of entitlement to service connection for TBI are met.  38 U.S.C.A. § 7105(b)(2), (d)(5)  (West 2002); 38 C.F.R. § 20.204 (2011).

2.  New and material evidence has been presented to reopen a claim of entitlement to service connection for a seizure disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claim for Service Connection for TBI

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.38 C.F.R. § 20.204.

In the present case, the Veteran personally notified the Board during his  hearing in May 2012 that he wanted to withdraw his appeal regarding the issue of entitlement to service connection for TBI.  Hence, there remains no allegation of error of fact or law for appellate consideration and the Board accordingly does not have jurisdiction to review the appeal with respect to that issue.

Claim to Reopen

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the evidence currently of record is sufficient to substantiate his claim to reopen.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), or 38 C.F.R. § 3.159 (2011) before the Board decides this issue.

General Legal Criteria

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The U. S. Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Analysis

The RO denied service connection for a seizure disorder in an April 1980 rating decision, and the Veteran appealed this decision to the Board.  The Board denied his appeal in March 1982.  The Board's March 1982 decision was not appealable.  The RO declined to reopen the Veteran's previously-denied claim of entitlement to service connection for a seizure disorder in a June 1998 rating decision.  The Veteran was notified of the denial by a letter dated that same month, and submitted a notice of disagreement in July 1998.  However, after the RO issued a statement of the case in November 1998, the Veteran failed to submit a substantive appeal.  

The basis for the denial in April 1980 was that the available evidence did not show that a seizure disorder was incurred in or aggravated by service.  The basis for the Board's denial in March 1982 was that due to the absence of findings or clinical evidence of a seizure disorder during service or within the presumptive period thereafter, the Veteran's seizure disorder could not be related to his service.  The basis for the RO's June 1998 denial was that there was no new and material evidence submitted in support of his claim.

The evidence of record in June 1998 consisted of service treatment records (STRs), private treatment records, and lay statements from the Veteran, fellow veterans, friends, and his daughter.

No pertinent evidence was received within the one year appeal period following the June 1998 rating decision.  The evidence received since June 1998 includes VA treatment records which include a November 2009 report that reflects a history of injury aboard ship in September 1945 and his first seizure four days later, private treatment records which include a March 2010 letter from a physician who treated him for a seizure disorder in the 1970s, additional statements from the Veteran and a fellow veteran, May 2012 testimony before the Board, and a May 2011 private hospital report which shows an assessment of suspect status epilepticus with a long history of epilepsy and history of TBI.  The report notes that the Veteran had a TBI during World War II and has suffered from epilepsy for many years.

On review of the evidentiary submissions, the Board finds that the evidence constitutes new and material evidence.  In this regard, the Board notes that the evidence added to the record includes competent evidence linking the Veteran's current seizure disorder to his active service.  This evidence is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.  Accordingly, reopening of the claim for entitlement to service connection for a seizure disorder is warranted.


ORDER

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for a seizure disorder is granted.






REMAND

In light of the reopening of the Veteran's claim, the Board is of the opinion that additional development is required before the Veteran's claim for service connection for a seizure disorder is decided.

The Veteran contends that he has a seizure disorder related to a head injury he sustained during service.  However, his STRs are negative for any history or treatment of a head injury or seizure disorder.

In May 2012, the Veteran credibly testified that he had a head injury during service that knocked him out for four to six minutes after which he was put on light duty.  Soon thereafter, he passed out on the ship.  In a second incident in February 1946, when his ship was docked in New York City, he had a seizure or passed out on the ship.  He testified that the physician on the ship sent him to St. Albans Hospital or Brooklyn Naval hospital where a physician who told him that he was alright.  About one month after discharge from service, he had a seizure at his parents' home and saw a physician who did not render a diagnosis.

Post-service private treatment records include a 1965 neurological evaluation for a syncopal episode and reflect a clinical history of a brief syncopal episode in 1972.  In August 1979, the Veteran was hospitalized for a generalized seizure of undetermined etiology.  Reports dated in August 1979 and January 1980 reflect treatment for generalized tonic and clonic seizures.  These records also note that he was evaluated during service for syncopal episodes which were diagnosed as secondary to hypoglycemia.  A March 1981 letter from a private physician states the Veteran was seen in November 1979 and presented with a history of approximately seven seizures since 1945.

VA treatment records include a February 1993 clinical note which reflects a history of a seizure disorder since service.

A May 2011 private hospital report reflects an assessment of suspect status epilepticus with a long history of epilepsy and a history of TBI.  The report notes that the Veteran had a TBI during service and has suffered from epilepsy for many years.

The Veteran has not been afforded a VA examination in conjunction with his claim for service connection for a seizure disorder.  There is evidence of a current disability, a possible nexus to active service, and the Veteran's own reports of continuity of symptomatology.  Therefore, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of his seizure disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, as noted above, in May 2012, the Veteran testified at a Travel Board hearing before the undersigned VLJ.  In August 2012, the Board advised the Veteran that a transcript of the May 2012 hearing could not be produced and asked him to indicate whether he wanted another hearing.  In August 2012, the Veteran responded that he wanted to attend another Travel Board hearing.  If, after additional development and readjudication of the claim currently in appellate status, the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO should schedule an additional hearing.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding medical records pertaining to treatment of the Veteran's seizure disorder, to include all pertinent VA records for the period since March 2010.

2.  Then, the Veteran should be afforded a VA examination by an appropriate physician to determine the nature and etiology of any seizure disorder present during the period of this claim.

The claims folder and any pertinent evidence in Virtual VA that is not contained in the claims folder must be made available to and reviewed by the examiner, and any indicated studies should be performed.

Based on review of the Veteran's pertinent history and the examination of the Veteran, the examiner should state a medical opinion with respect to any seizure disorder present during the period of this claim, as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the disability is etiologically related to active service, to include any head trauma during active service.  The examiner should presume the Veteran's account of his symptoms during and after service to be credible for purposes of the opinion.

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide the required opinion, he or she should explain why the required opinion cannot be provided.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case.

5.  In addition, the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO should schedule the Veteran for a Travel Board hearing in accordance with the docket number of this appeal.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above, this case has been advanced on the Board's docket.  It must also be afforded expeditious treatment by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


